2020-SC-00182-KB



KENTUCKY BAR ASSOCIATION                                               MOVANT



V.                           IN SUPREME COURT



KIMBERLY SHAWN ISON GEVEDON                                     RESPONDENT



                            OPINION AND ORDER


      Kimberly Shawn Ison Gevedon was admitted to the practice of law in the

Commonwealth of Kentucky on October 13, 1995, and her Kentucky Bar

Association (KBA) number is 86102. Her bar roster address is P.O. Box 216,

West Liberty, KY 41472-0216. On January 25, 2019, the Respondent was

charged with theft by unlawful taking over $500.00, a Class D Felony. It was

alleged that she had stolen $7,764.00 from the Morgan County Law Library

Fund, where she served as treasurer.   Respondent pled guilty to the felony

charge and received a one-year sentence with a five-year diversion. She was

also required to pay restitution of $18,131.00 or $305.00 per month.

Respondent was charged with violation of SCR 3.130(8.4)(b) and SCR

3.130(8.4)(c). She and her counsel of record were served with the charges on

December 19, 2019 and, having not filed a response, Respondent is in default.
      After deliberation, the Board of Governors found that she was guilty of

violating both charges with a vote of 19 guilty and 0 not guilty. Respondent

has had multiple prior disciplinary actions as follows:

      On May 23, 2012, Respondent was issued a private admonition for her

violation of SCR 3.130(1.3), (1.4)(a) and (b), (1.16)(d), and (3.4)(c).

      On June 22, 2012, Respondent was issued a private admonition with

conditions for her violations of SCR 3.130(1.3), (1.4)(a)(3) and (4), and (1.16)(d).

The conditions were that she refund a $357.00 fee and attend and successfully

complete the Ethics and Professionalism Enhancement Program.

      On May 23, 2013, Respondent was suspended for 30 days for violating

SCR 3.130(1.3), (1.4)(a)(3) and (4), (1.16)(d),(8.1)(b), and (8.4)(c). In addition,

she was ordered to pay $750.00 in restitution to the client and to contact

Kentucky Lawyer Assistance Program for assessment.

      On July 20, 2015, Respondent was issued a private admonition with

conditions for violating SCR 3.130(1.3), (1.4)(a)(3) and (4), and (1.16)(d). The

condition imposed was that she refund $800.00 to the client.

      On June 13, 2019, Respondent was suspended for 181 days for 17

counts involving violations of SCR 3.130(1.3), (1.4)(a)(3) and (4), (1.16)(d),

(8. l)(b), and (8.4)(b), subject to the condition that she returned files and/or fees

in the four charge files. The suspension was to run consecutively to her

administrative suspension.




                                           2
      Additionally, the Board found aggravating factors in that: she had a prior

disciplinary history as set out above; she stole money from the library fund and

converted it to her own use; she had substantial legal experience; and, she pled

guilty to illegal conduct resulting in conviction of a Class D felony. No

mitigating factors were presented.

      We agree that Respondent violated both SCR 3.130(8.4)(b) and SCR

3.130(8.4) (c), and order that she be permanently disbarred from the practice of

law in the Commonwealth of Kentucky and assessed the administrative cost of

$159.93 as required by SCR 3.450.

      Pursuant to SCR 3.390, Respondent shall, notify all courts and clients of

her disbarment. Those notifications must be made by letter in the United

States mail within ten (10) days from the date of entry of this Opinion and

Order. Respondent must also simultaneously provide a copy of all notification

letters to the Office of Bar Counsel. Also, to the extent possible, Respondent

must cancel and cease all advertising activities in which she is engaged.

      All sitting. All concur.


      ENTERED: August 20, 2020.




                                         3